 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe onlyissues inthis caserelateto the inclusion in the unit of thenight superintendent and the determination of the supervisory statusofWebster Spragg.Spragg 2 performs the same duties as the otheremployees, underthe supervision of the plant manager. In the absence of themanager,he directs the other employees and has the power to discharge them,subject to review of the discharges by the plant manager upon hisreturn.There was no evidence, however, as to the frequency of themanager's absences from the plant.Under these circumstances, andupon the entire record, we find that Spragg is not a supervisor andwill include him in the unit.The night superintendent 3 is employed in the locker room, underthe direct supervision of the plant manager.He is employed from4 p. m. to 10 p. in., to sweep out the locker room, close it up at night,and watch for intruders.He also spends about 2 hours of his workingday watching and regulating the valves in the "cold room."We find,upon the record, that the night superintendent spends the major por-tion of his time in performing the duties of a guard, and will there-fore exclude him from the unit.We find that all the stationary engineers and ice pullers at theEmployer's Hollister, California, plant, excluding the night super-intendent, the butcher,4 office employees, and supervisors, constitutea unit appropriate for collective bargaining purposes within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2Althoughno party contended that Spragg is a supervisor,evidence was taken bearingon his authorityover the otheremployees.3The parties took no position on the inclusion of this employee,but submitted thequestion to the Board.4The partiesagreed to the exclusion of this employee from the unit.NATIONAL CYLINDER GAS COMPANY OF TEXASandOIL WORKERS IN-TERNATIONAL UNION, CIO, PETITIONER.Cases Nos. 16-RC-699and 16-RC-734. July 12, 1951Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before H. CarnieRussell, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,'The hearing officer granted the Petitioner's motion to amend its petition with respectto the description of the appropriate unit.The Employer objected to the hearingofficer'sruling on the ground that it did not comply with the Board's regulations concerning95 NLRB No. 26. NATIONAL CYLINDER GAS COMPANYOF TEXAS169Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel .[Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, a Texas corporation, is a wholly owned subsidiaryand an integral part of National Cylinder Gas Company, a Nation-wide enterprise, and is engaged in the manufacture and distributionof oxygen, nitrogen, and acetylene.During the, past year the Em-ployer- purchased raw materials consisting of carbide, acetone, acti-vated alumina, and caustic potash of a value in excess of $250,000,approximately 90 percent of which was received from points outsidethe State of Texas.For the same period the Employer producedfinished products of avalue in excess of $1,000,000, approximately 5percent of which was shipped to points without the State of Texas.The Employer neither admits nor denies that it is engaged in com-merce.On the facts above, we find that the Employer is engaged incommerce within the meaning of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction in this case 22.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is administratively divided into several districts inTexas, only two of which-the Dallas and the Lubbock districts-areinvolved in this proceeding.Within the Dallas district, there is abranch at Fort Worth consisting of an oxygen plant, and a branch atDallas consisting of an oxygen and nitrogen plant and an acetyleneplant.The finished products are distributed from these two branchesand from a third branch at Wichita Falls, which is solely devoted todistribution and does not have a production plant.Within the Lub-bock district there is an oxygen plant and an acetylene plant at theLubbock branch.The finished products are distributed from thisbranch and from the Odessa branch, which, like the Wichita Fallsbranch, is solely concerned with distribution.The Petitioner seeks separate units of all production, maintenance,and distribution employees- of the Employer at each of the two dis-tricts described above.',sufficiency of notice.However, all parties were afforded full opportunity to litigateany issues raised by the amendnent to the original petition, and the Employer has notshown in what respect, if any, it was prejudiced by the granting of the amendment.Accordingly,we affirm the hearing officer's ruling.Maring-Crawford Motor Company,94 NLRB No.162;United States Time Corporation,86 NLRB 724.2StanislausImplement and Hardware Company, Limited,91 NLRB 618. 170DECISIONS ' OF: NATIONAL LABOR RELATIONS BOARDThe Employer contends that only separate units for the Fort Worth,Dallas, and Lubbockbranchesare appropriate and that the WichitaFalls and Odessa branches would not constitute separate appropriateunits, nor should they be included in any other unit that might befound appropriate..A branch manager is directly in charge of the operations at eachof the branches in the Dallas district.The hours of work and thetime to report for work are governed locally.The branch managerhas the authority to hire and discharge employees and there. is verylittle interchange of employees between branches.In view of these facts it appears that individual branch units mightwell be appropriate.However, we do not believe that such units arethe only ones appropriate in the circumstances.Other factors demon-strate that district-wide units as sought by the Petitioner are likewiseappropriate.Thus the employees at all of the branches within eachdistrict have similar duties and working conditions and common in-terests in the manufacture and distribution of the Employer's prod-ucts; inventory and accounting is maintained at district level; a dis-trict manager is in -complete charge of the Employer's operations foreach district and establishes common labor policies on a district-widebasis.In view of these factors as well as the fact that there has beenno collective bargaining by any of the employees of the Employerwithin either of the districts involved, we conclude that the district-wide units sought by the Petitioner are appropriate .3Moreover, inview of the.functional integration of the operations at Wichita Fallsand Odessa, and the interests which the employees there located havein common with the other employees in their respective districts, weperceive no reason for excluding the employees at these branches fromthe units.Accordingly, we find the following units to be appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act, exchiding, in each case, office clerical employees, salesmen,guards, and supervisors as defined in the Act : -.(a)All production, maintenance, and distribution employees ofthe Employer in the Dallas, Texas, district.(b)All, production, maintenance, and distribution employees ofthe Employer in the Lubbock, Texas, district.[Text of Direction of Election omitted from publication in thisvolume.]3The Borden Company,Hutchinson Ice Cream Division,89 NLRB 227;Porto RicanExpress Company,88 NLRB 866.